Citation Nr: 1036369	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative changes disease of the left shoulder.

3.  Entitlement to an initial rating in excess of 10 percent for 
cervical disc syndrome prior to September 18, 2009.

4.  Entitlement to an initial rating in excess of 30 percent for 
cervical disc syndrome on or after September 18, 2009.

5.  Entitlement to an initial rating in excess of 20 percent 
carpal tunnel syndrome of the left wrist.

6. Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the right knee.
7.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, R.D., and B.D.
.

ATTORNEY FOR THE BOARD

K.M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to March 
1990, from September 2002 to August 2003, and from October 2004 
to December 2005.  He was awarded the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

On May 26, 2010, the Veteran, his spouse, R.D., and B.D. 
testified at a hearing Winston-Salem, North Carolina, before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of the 
testimony is in the claims file. 

During the pendency of the appeal, an October 2009 supplemental 
statement of the case increased the Veteran's evaluation for his 
service-connected cervical spine disability to 30 percent 
evaluation effective from September 18, 2009.  However, as this 
rating is still less than the maximum benefit available, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The claims for higher initial evaluations for the Veteran 
service-connected cervical spine disability, left shoulder 
disability, left wrist carpal tunnel syndrome, and right knee 
disability will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
insomnia, difficulty concentrating, depressed mood, 
anxious/reactive affect, isolationist and avoidant behaviors, 
self-described panic attacks, and a Global Assessment of 
Functioning (GAF) score of 45 to 50 resulting in occupational and 
social impairment with reduced reliability and productivity.  His 
PTSD is not productive of occupational and social impairment with 
deficiencies in most areas

2.  The Veteran was not noted to have GERD during the clinical 
evaluation portion of his official service entrance medical 
examination in September 2002, and there is not clear and 
unmistakable evidence showing that such a disorder existed prior 
to service.

3.  The Veteran has been shown to currently have GERD that is 
related to his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial rating of 50 percent, but no higher, for 
service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, GERD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, with respect to the claim for service connection 
for GERD, the Board has granted the Veteran's claim in the 
decision below, and therefore, the benefit sought on appeal has 
been granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this case, no 
harm or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
 
Moreover, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
PTSD.  In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 
22, 2003).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for his PTSD.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  He has not identified any outstanding 
records that are relevant to his claims.

The Veteran was also afforded VA examinations in January 2007 and 
August 2009 in connection with his claim for PTSD.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they are predicated on a review of the claims file 
and all pertinent evidence of record as well as on a physical 
examination and fully address the rating criteria that are 
relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined in June 2010. 38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 11-
95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this 
appeal by providing him with a SOC and a SSOC, which informed him 
of the laws and regulations relevant to the Veteran's claims.  
The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate. Washington v. Nicolson, 21 Vet. App. 191 
(2007).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal. 


II. PTSD

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected PTSD.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The regulations establish a General 
Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of the 
phrase "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve only as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Diagnostic 
Code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 



The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.




The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

During the appeal period, the Veteran was afforded two VA 
psychiatric examinations, as well as VA examinations for the 
purpose of assessing the severity of a service-connected 
traumatic brain injury (TBI).  Additionally, he has sought 
treatment at a VA hospital for his service-connected PTSD.  
Relevant findings are as follows.

At the January 2007 and August 2009 VA examinations, similar 
subjective and objective findings were reported.  The Veteran 
related that he has insomnia, irritability, an exaggerated 
startle response, difficulty concentrating, and hypervigilance.  
He reported having difficulty trusting people, isolating himself, 
and avoiding crowds.  He disclosed having little interest in 
activities or going outside his home.  The Veteran denied having 
panic attacks, hallucinations, and delusions, and these symptoms 
were also not observed during the examinations.  Appropriate 
appearance, hygiene, and behavior were noted, as were a reactive 
affect and an anxious or depressed mood.  The Veteran's 
communication and speech were normal, and he was oriented to 
person, place, and time.  His thought processes, insight, 
judgment, and memory were intact, and he denied having suicidal 
and homicidal ideations.  No obsessional rituals were documented.  

The January 2007 examiner stated that the Veteran experiences 
occupational and social impairment with occasional decrease in 
work efficiency and assigned a Global Assessment of Functioning 
(GAF) score of 55.  The August 2009 VA examiner indicated that 
the Veteran's symptoms were best described as causing 
occupational and social impairment with reduced reliability and 
productivity.  The GAF score assigned was 45 to 50.

Treatment records show that the Veteran has been prescribed 
antidepressants for his symptoms.  These records do not reflect 
symptoms that are more severe than those described above.

The Board notes that the Veteran also suffers from a service-
connected traumatic brain injury (TBI).  The Board observes that 
the May 2009 TBI VA examiner specifically attributed the 
Veteran's depression, mood swings, and insomnia to his service-
connected PTSD.  However, the VA PTSD examiners have indicated 
that the Veteran's service-connected TBI plays a role in his 
cognitive impairment.  As such, the Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
cognitive impairment due to his PTSD from the cognitive 
impairment due to his TBI.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt on 
any issue be resolved in the Veteran's favor, and that such signs 
and symptoms be attributed to the service-connected condition).  
Therefore, for the purposes of this decision, the Board 
attributes the Veteran's cognitive impairment, e.g. difficulty 
concentrating, to his service-connected PTSD.

The Board also observes that, contrary to findings reported at VA 
examination and in VA treatment records, the Veteran has asserted 
in testimony and written submissions that he experiences panic 
attacks several times per week.  Laypersons are competent to 
attest to symptomatology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Whether the events the Veteran purports to experience are, in 
fact, panic attacks, as contemplated by the PTSD rating criteria, 
is something the Board considers to be a determination for a 
medical professional, particularly in light of the fact that the 
competent medical evidence consistently indicates that he does 
not have such symptomatology.  Nevertheless, the Board considers 
the Veteran is competent to assert that he experiences an event 
he equates with a panic attack several times per week and takes 
this fact into account in assessing the severity of his PTSD 
symptoms.

The Board further observes that the Veteran has been assigned GAF 
scores between 45 and 55.  A GAF score of 41 to50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in social, 
occupational, or social functioning (e.g., no friends, unable to 
keep a job).  A GAF score of 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition of the American Psychiatric Association in the rating 
schedule). While the Board has considered the degree of 
functioning as evidenced by these reported scale scores, such 
scores are but one factor for consideration in assigning a rating 
in this case. See 38 C.F.R. § 4.126(a).

After careful consideration of the evidence and affording the 
Veteran all reasonable doubt, the Board concludes that an initial 
rating of 50 percent, but no higher, is warranted for his 
service-connected PTSD.  In rendering this decision, the Board 
has contemplated the Veteran's limited social relationships, 
avoidant and isolationist behaviors, insomnia, difficulty 
concentrating, and self-described panic attacks.  Further, the 
Board notes that the August 2009 VA examiner stated that the 
Veteran exhibited occupational and social impairment with reduced 
reliability and productivity, which is equivalent to a 50 percent 
rating evaluation.  Moreover, as the Veteran's symptoms at the 
two examinations were essentially the same, the Board affords him 
the benefit of the doubt and determines that, the different GAF 
scores notwithstanding, the Veteran's impairment at the earlier 
examination was equivalent to his impairment at the later 
examination.  Therefore, the Board assigns an initial 50 percent 
rating throughout the entire appeal period.   

However, the Board does not find that the Veteran's service-
connected PTSD symptoms warrant a rating evaluation in excess of 
50 percent.  Even though the August 2009 VA examiner assigned a 
GAF score of 45 to 50, which is indicative of serious impairment 
as defined by the DSM-IV, as discussed above, the GAF score is 
not the sole indicator of the severity of symptoms.  In this 
case, the Board observes that the August 2009 VA examiner cited 
several other contributors to the Veteran's decreased 
functioning, including his myriad of physical problems (neck 
pain, back pain, etc.), and financial, occupational, and 
interpersonal stressors.  Additionally, the examiner discussed at 
length the Veteran's TBI and how it affects his daily 
functioning.  Moreover, the Board notes that the Veteran does not 
exhibit the symptoms typical of a GAF score between 41 and 50 as 
described by the DSM-IV, which suggests that other factors 
besides his PTSD influenced that score.  Finally, the Veteran 
does not display symptoms typical of a rating in excess of 50 
percent pursuant to the rating criteria, such as suicidal and 
homicidal ideations, irrelevant and illogical speech, and the 
inability to behave effectively and appropriately or to maintain 
personal hygiene.  Thus, the Board concludes that the Veteran's 
disability does not more closely approximate a rating in excess 
of 50 percent.  

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's PTSD is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability. If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available, but the Veteran's 
disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


III. GERD

The Veteran contends that his currently diagnosed GERD first 
manifested during his period of active duty service from 
September 2002 to August 2003.  Therefore, he contends that 
service connection is warranted for GERD. 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable." Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action. 
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for GERD.  The 
Veteran's service treatment records for his period of service 
from November 1989 to March 1990 are negative for any complaints, 
treatment, or diagnosis of GERD.  He was diagnosed with probable 
viral gastritis in February 1996, but the remainder of the 
service treatment records are negative for gastrointestinal 
disorders.  Indeed, a February 1999 medical examination was 
normal.

As previously indicated, the Veteran contends that GERD 
manifested during the period of duty from September 2002 to 
August 2003.  The Board notes that the presumption of soundness 
applies for that period of service.  Indeed, the Veteran's 
September 2002 pre-deployment examination is incomplete, and 
without evidence to the contrary, the Veteran is presumed to have 
been in sound condition upon entry into service.  Moreover, the 
presumption of soundness has not been rebutted by clear and 
unmistakable evidence in this case.  In this regard, the Board 
notes that there is insufficient medical evidence indicating that 
GERD preexisted his period of service.  The only evidence that 
the Veteran's GERD may have existed prior September 2002 is post-
service treatment records noting that he reported having 
gastrointestinal symptoms for one to two years prior to August 
2003.  However, there are no medical records dated prior to 
September 2002 that document him as having GERD, and as 
previously noted, his service treatment records for his first 
period of service did not document any diagnosis of such a 
disorder.  The Veteran himself also told the April 2007 VA 
examiner that his symptoms began in 2002, which could have been 
during his second period of active service.  As such, it cannot 
be said that there is clear and unmistakable evidence to rebut 
the presumption of soundness.  Therefore, the Board's analysis 
must turn to the issue of whether the Veteran currently has GERD 
that was incurred during the Veteran's period of service. See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 3-03 
(July 16, 2003).

The Veteran's June 2003 post-deployment examination was normal, 
and he did not report any stomach problems.  However, post-
service treatment records dated in August 2003 document 
gastrointestinal complaints, which would have been less than 
three weeks after the Veteran's deployment ended.  He reported 
having had the symptoms for one to two years.  He was also 
prescribed Prilosec that month and has been diagnosed with GERD.  

Based on the foregoing, the evidence established that the Veteran 
first sought treatment for GERD within a month of his discharge 
from active duty and made contemporaneous statements that he had 
symptoms during the previous year.  In addition, the Veteran, his 
wife, and two other witnesses all testified that at the May 2010 
hearing that he had complained of gastrointestinal symptoms upon 
his return from active duty in August 2003.  The Veteran is 
competent to report his experience and symptoms in service, and 
the other individuals are also competent to testify as to the 
manifestations of GERD that they have witnessed since that time.  
While lay persons are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

There is no reason to doubt the credibility of the Veteran's 
statements that he developed gastrointestinal complaints during 
his second period of active duty service other than a lack of 
contemporaneous medical evidence documenting such complaints.  
The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issue at hand.  
The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
GERD manifested during his military service.  To the extent that 
there is any reasonable doubt, that doubt will be resolved in the 
Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for a 
GERD is warranted.



ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 50 percent rating, but no higher, is granted 
for service-connected PTSD.

Subject to the provisions governing the award of monetary 
benefits, service connection for GERD is granted.






REMAND

Reasons for Remand: To obtain outstanding VA treatment records 
and schedule additional VA examinations

With respect to the Veteran's claims for higher initial ratings 
for his service-connected left shoulder disability, cervical 
spine disability, left carpal tunnel syndrome, and right knee 
disability, the Board observes that the most recent VA 
examination for these disabilities was performed in September 
2009.  However, at his May 2010 hearing, the Veteran testified 
that his symptoms had increased in severity.  He also contended 
that his range of motion was not properly measured, and 
therefore, the reported measurements were not reflective of his 
actual limitation of function.  Generally, when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

The Board also notes that the September 2009 VA examiner stated 
that the Veteran is right-handed, whereas his treatment records 
and prior VA examinations as well as his own statements 
demonstrate that he is left-hand dominant.  As such, the adequacy 
of the examiner's report is questionable.  

Additionally, the Board notes that the Veteran underwent 
arthroscopic surgery for for his right knee disability in January 
2007.  Any residual scar due to this surgery has not been 
properly evaluated.  Therefore, another VA examination for the 
Veteran's service-connected right knee disability should be 
conducted, to include an assessment of any related scars.

Finally, with regard to the Veteran's service-connected 
degenerative changes of the left shoulder, the Board observes 
that he indicated that he had just finished a round of physical 
therapy and was going to try such treatment once more before 
agreeing to surgery that had been recommended.  However, the 
claims file does not contain any VA treatment records dated after 
March 2008, and the record shows that the Veteran has been seen 
at the Asheville and Durham VA Medical Centers (VAMC).  Thus, the 
Board determines that there are likely outstanding, relevant VA 
treatment records from the Asheville and Durham VA facilities 
dated from March 2008 to the present, which must be obtained.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment 
records from the Asheville and Durham VAMCs 
dated from March 2008 to the present.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected cervical disc syndrome, 
degenerative changes of the left shoulder, 
left wrist carpal tunnel syndrome, and 
degenerative changes of the right knee.   
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.

The examiner should comment on the severity 
of the Veteran's service-connected 
disabilities, and he or she should report 
all signs and symptoms necessary for rating 
the Veteran's cervical spine, left 
shoulder, left wrist, and right knee 
disabilities under the rating criteria, 
including the range of motion in degrees 
(the examiner should indicate whether such 
measurements were obtained using a 
goniometer as required by the regulations. 
See 38 C.F.R. § 4.46).  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these factors.

In addition, the examiner should describe 
in detail any scars associated with the 
service-connected disabilities.  

He or she should further determine whether 
the Veteran experiences any neurological 
disorder associated with his service-
connected cervical spine disability.  
		
	A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


